DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11 and 13 of U.S. Patent No. 11,290,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are broader and reads on the claim’s limitation of the above-mentioned patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,
or for pre-AlA the inventor(s), at the time the application was filed, had possession of
the claimed invention. The claim recites the limitation “the terminal device being
connected to an element of its environment”; however, the specification fails to identify
the environment and its elements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards
as the invention. It is unclear the scope of the step “the terminal device being connected
to an element of its environment”. Since the specification fails to identify the
environment and the elements the limitation is indefinite. For examination purposes the element is any part of a communication system such as a base station.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuboi 20170318611.

As to claim 1, Tsuboi discloses a method of operating a terminal device [1] for communicating with a base station [2] in a wireless telecommunications system, the method comprising: determining a mobility status for the terminal device and an associated reliability for the determined mobility status (see par. 0099-0100); conveying an indication of the mobility status and an indication of the reliability for the mobility status to the base station(see par. 0099-0100); and configuring the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0088, 0099-0102).
As to claim 2, Tsuboi discloses the method according to claim 1, wherein the step of configuring the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status comprises receiving configuration information from the base station wherein the configuration information is determined by the base station in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0088, 0096, 0099-0100).
As to claim 3, Tsuboi discloses the method according to claim 1, wherein the indication of the mobility status for the terminal device comprises an indicator selected from a group comprising a plurality of indicators for identifying different predefined relative levels of mobility [high-mobility state, the medium-mobility state, and the normal-mobility state, etc.] (see par. 0093).
As to claim 4, Tsuboi discloses the method according to claim 3, wherein the indication of the mobility status for the terminal device comprises an indication that the terminal device is determined to be have a relatively low mobility [the normal-mobility state, etc.] (see par. 0093).
As to claim 7, Tsuboi discloses the method of claim 1, wherein the mobility status comprises an indication of whether the mobility status has been determined by counting handovers and/or cell reselections between base stations for the terminal device (see par. 0010-0011, 0094, 0107-0108, 0117-0118).
As to claim 8, Tsuboi discloses the method of claim 1, wherein the step of conveying an indication of the mobility status and an indication of the reliability for the mobility status to the base station comprises conveying an indication of a mobility status [associated with a pre-defined reliability: please note that associations are description of relationship rather than a limitation] (see par. 0099-0100).
As to claim 9, Tsuboi discloses the method of claim 1, wherein the mobility status for the terminal device is predefined for the terminal device (see par. 0093).
As to claim 10, Tsuboi discloses the method of claim 9, wherein an indication of the predefined mobility status for the terminal device is available to the base station and conveying the indication of the mobility status and the indication of the reliability for the mobility status to the base station comprises conveying an identifier for the terminal device (see par. 0086-0088, 0096, 0099-0100).
As to claim 11, Tsuboi discloses the method of claim 9, wherein an indication of the predefined mobility status for the terminal device is stored in association with a network part of the wireless telecommunications system (see par. 0086-0088, 0096, 0099-0100).
As to claim 12, Tsuboi discloses the method of claim 1, wherein the mobility status for the terminal device and/or the reliability for the mobility status is determined from a plurality of previously determined locations for the terminal device (see par. 0010-0016, 0094, 0107-0108, 0117-0118).
As to claim 13, Tsuboi discloses the method of claim 1, wherein the mobility status for the terminal device and/or the reliability for the mobility status is determined from the terminal device being connected to an element of its environment (see par. 0099-0100).
As to claim 14, Tsuboi discloses the method of claim 1, wherein the indication of mobility status for the terminal device and/or the indication of reliability for the mobility status is conveyed by the terminal device to the base station in response to the terminal device determining there has been a change in mobility status and/or the reliability for the terminal device as compared to a previously conveyed indication of mobility status for the terminal device and/or indication of reliability for the mobility status. (see par. 0095-0100).
As to claim 15, Tsuboi discloses the method of claim 1, wherein configuring the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status comprises configuring an aspect of the operation of the terminal device selected from the group comprising: (i) one or more parameters of a power saving state; (ii) one or more parameters of a radio resource control, RRC, configuration state (iii) one or more parameters of a discontinuous reception, DRX, mode of operation; (iv) a duration for which the terminal device remains in a radio resource connected mode; (v) cell reselection parameters; (vi) measurement parameters and configuration; and (vii) radio bearer or transport and physical channel configuration (see par. 0093-0100).
As to claim 16, Tsuboi discloses the method of claim 1, wherein the indication of the mobility status and / or the indication of the reliability for the mobility status is conveyed to the base station during a radio resource connection setup procedure (see par. 0010-0016, 0099-0100).
As to claim 17, Tsuboi discloses circuitry for a terminal device communicating with a base station in a wireless telecommunications system, wherein the circuitry comprises a controller element and a transceiver element configured to operate together to cause the terminal device to determine a mobility status for the terminal device and an associated reliability for the determined mobility status; to convey an indication of the mobility status and an indication of the reliability for the mobility status to the base station; and to configure the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0088, 0099-0102).
As to claim 18, Tsuboi discloses a method of operating a base station for communicating with a terminal device in a wireless telecommunications system, the method comprising: receiving from the terminal device an indication of a determined mobility status for the terminal and an indication of an associated reliability for the mobility status; and configuring the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0088, 0099-0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi.

As to claim 6, Tsuboi discloses the method of claim 1, wherein the indication of the reliability for the mobility status indicates that the mobility status has been determined from signaling exchanged between the terminal device and one or more base stations in the wireless telecommunications (see par. 0088, 0099-0100). Tsuboi does not explicitly disclose an indicator; however, since Tsuboi’s reliability is determined in the terminal and communicated to the base station it qualifies as an indication of whether the mobility status has been determined from signaling exchanged between the terminal device and one or more base stations in the wireless telecommunications. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that Tsuboi’s reliability qualifies as an indication of whether the mobility status has been determined from signaling exchanged between the terminal device and one or more base stations in the wireless telecommunications since it provide the same information.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Anepu 20130188503.

As to claim 5, Tsuboi does not specifically disclose stationary. In an analogous art, Anepu discloses wherein the indication of the mobility status for the terminal device comprises an indication that the terminal device is determined to be stationary (see par. 0048). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the no mobility state of Anepu to the Tsuboi method, since Tsuboi already suggested that additional indications could be added to increase the detail of the states and prevent excess signaling as suggested by both references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647